Citation Nr: 0942525	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  04-40 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of Department of Veterans Affairs (VA) death 
pension benefits.


REPRESENTATION

Appellant represented by:	Joseph. P. McDonald, Attorney 
at law


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.  His death occurred in October 2002, and the 
appellant has filed for death benefits as his common law 
wife.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision issued in 
June 2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In her substantive appeal (VA Form 9), the appellant 
requested a personal hearing before a Veterans Law Judge, 
sitting at the RO.  A hearing was scheduled for August 2009, 
but the appellant failed to attend.  As no further 
communication from the Veteran with regard to a hearing has 
been received, the Board considers the request for a hearing 
to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), 
(e) (2009).


FINDINGS OF FACT

1. The appellant and the Veteran resided in the state of 
Ohio.

2. The state of Ohio ceased to recognize common law marriages 
as of October 31, 1991.

3. The Veteran and the appellant did not engage in a mutual 
contract to take each other as man and wife at any time prior 
to his death.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
Veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.205 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  
VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the appellant was provided with a VCAA 
notification letter in February 2003, prior to the initial 
unfavorable AOJ decision issued in June 2003.  
The Board observes that the pre-adjudicatory VCAA notice 
issued in February 2003 informed the appellant of the type of 
evidence necessary to establish that a marital relationship 
existed between her and the Veteran, how VA would assist her 
in developing her claim, and her and VA's obligations in 
providing such evidence for consideration.  Accordingly, the 
Board determines that the content requirements of VCAA notice 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Based 
on the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim.  The appellant 
has submitted ample documentary evidence and lay statements 
in support of her claim.  The Board observes that she also 
supplied a VA Form 21-4142, Authorization and Consent to 
Release Information to VA with the names and addresses of 
various physicians who had apparently treated her.  However, 
VA requires that a separate release form be submitted for 
each physician before the records may be requested.  Further, 
the appellant's medical care is not relevant to the claim.  
Thus, the Board does not find that VA has violated its duty 
to assist by not obtaining the identified medical records.

In light of the above, the Board concludes that the evidence 
of record is sufficient to adjudicate the appellant's claim 
without further development and additional efforts to assist 
or notify the appellant in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant).  Therefore, the Board determines that the 
appellant will not be prejudiced by the Board proceeding to 
the merits of the claim.

II. Analysis

The appellant is claiming entitlement to death pension as the 
surviving spouse of the Veteran, who died in October 2002.  
She asserts that she was the common law wife of the Veteran.  

In order to establish her status as claimant, it must be 
shown that the appellant had a valid marriage to the Veteran.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  The term 
"surviving spouse" means a person of the opposite sex who 
was the spouse of a veteran at the time of the Veteran's 
death, and who lived with the Veteran continuously from the 
date of marriage to the date of the Veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the Veteran without the fault of the 
spouse).  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 
(2009).  A spouse of a veteran is a person whose marriage to 
the Veteran is valid according to the law of the place where 
the parties resided at the time of the marriage or the law of 
the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2009).

Where an attempted marriage is invalid by reason of legal 
impediment, VA regulations allow for certain attempted 
marriages to be nevertheless "deemed valid" if specific 
legal requirements are met.  Basically, such an attempted 
marriage will be "deemed valid" if: (a) the attempted 
marriage occurred one year or more before the Veteran died; 
and (b) the claimant entered into the marriage without 
knowledge of the impediment; and (c) the claimant cohabited 
with the Veteran continuously from the date of the attempted 
marriage until his death; and (d) no other claimant has been 
found to be entitled to gratuitous VA death benefits.  38 
U.S.C.A. § 103; 38 C.F.R. § 3.52.  If the provisions of 38 
C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. 
§ 3.52, the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the Veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c).  The U.S. 
Court of Appeals for Veterans Claims (Court) has interpreted 
these regulations to mean that the determination of the 
appellant's knowledge of the legal impediment must be viewed 
in terms of what the appellant's state of mind was at the 
time the invalid marriage was contracted.  Dedicatoria v. 
Brown, 8 Vet. App. 441, 444 (1995).

The VA General Counsel has provided an authoritative 
interpretation of 38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52 in a 
Precedent Opinion dated June 17, 1991.  The General Counsel 
held that where it is established that a claimant for 
gratuitous Veterans' death benefits entered into a marriage 
with a Veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabited with 
the Veteran for one year or more immediately preceding the 
Veteran's death, such marriage will be deemed to be valid.  
VAOGCPRECOP 58-91 (June 17, 1991).  

The claims file contains documentation that the Veteran and 
the appellant were residents of Ohio.  The State of Ohio does 
not recognize common law marriage entered into in Ohio unless 
the relationship began prior to October 1991, has not been 
terminated by death, divorce, dissolution of marriage, 
annulment, or other judicial determination in Ohio, and is 
not otherwise deemed invalid.  OHIO REV. CODE ANN. § 3105.12 
(2004).  

The Ohio Supreme Court has set forth the necessary elements 
required for establishing a common law marriage:

The fundamental requirement to establish the existence of a 
common law marriage is a meeting of the minds between the 
parties who enter into a mutual contract to presently take 
each other as man and wife.  The agreement to marry in 
praesenti is the essential element of a common law marriage.  
Its absence precludes the establishment of such a 
relationship even though the parties live together and openly 
engage in cohabitation.  Although cohabitation and reputation 
are necessary elements of a common law marriage, . . . 
standing alone they do not constitute a common law marriage.

Nestor v. Nestor, 472 N.E.2d 1091, 1094-95 (Ohio 1984).

Initially, the Board observes that there are myriad business 
documents in the file containing the name of the appellant.  
At times, she is referred to by her last name, and at other 
times she is referred to by the Veteran's last name.  The 
Board notes, however, that no documentation in the file shows 
that the appellant legally took the Veteran's name.  

On her February 2005 application for benefits, the appellant 
stated that the Veteran had been married to her from December 
1984 to his death in October 2002 and that his previous 
marriage ended in February 1983.  Additionally, on an October 
1994 club membership application, the appellant referred to 
the Veteran as her husband.  Except for personal statements, 
there are no other documents on which the appellant names the 
Veteran as her husband.

Other evidence in the appellant's favor includes multiple 
statements from friends who knew her and the Veteran at 
various times over the 20 or so years prior to the Veteran's 
death and who apparently believed the couple to be in a 
marital relationship.  These statements indicate that the 
Veteran and the appellant had a relationship as early as 
1982.  In support of their beliefs, the friends cite 
observances of the appellant and Veteran behaving like a 
couple and times when they referred to each other as husband 
and wife.  

The appellant has testified that she and the Veteran began 
living together in 1984.  The earliest dated document that 
associates the Veteran with the appellant is a March 1986 
rental car agreement signed by the Veteran that lists the 
appellant as an authorized driver.  The record thereafter 
reflects that the appellant and the Veteran shared a 
residence prior to his death; however, the exact date they 
began sharing a residence is unclear, as is whether they 
continuously lived together from that point.  
In this regard, the Board notes that an August 1991 
Montgomery County Sanitation Department permit shows that the 
Veteran signed a permit for work at a residence owned by the 
appellant; the record does not show that the Veteran lived at 
that address.  Nevertheless, an October 1991 state of Ohio 
disability award notice was sent to the appellant at an 
address that both the Veteran and appellant occupied, 
according to private medical billing records.  These medical 
records also show that the appellant was seen by the same 
doctor under the same account number starting in July 1991. 

Subsequent to 1991, the Veteran and the appellant signed 
various residential lease agreements for apartments they 
apparently shared.  Additionally, documents establish that 
the Veteran and the appellant bought a car together and held 
various insurance policies together, such as car and 
homeowner's insurance.  They also held joint bank and credit 
card accounts. 

Nevertheless, in spite of the above, the Board finds that a 
preponderance of the evidence indicates that the relationship 
between the Veteran and the appellant did not meet the 
criteria for a common law marriage.  Specifically, Ohio law 
requires that there be a meeting of the minds of the parties 
to enter into a mutual contract to engage in a marital 
relationship.  The evidence in the file from the Veteran 
demonstrates the fact that the veteran's state of mind was 
such that he did not believe that his relationship with the 
appellant was that of a marriage.  In this regard, the Board 
notes the following.  An April 1994 statement of residence 
for the Montgomery County Department of Human Services shows 
that the appellant was contributing to payment of apartment 
rent, but the Veteran listed her as a "friend."  A December 
1994 statement by the Veteran to the SSA also indicates that 
he was a friend of the appellant. 

On his October 1997 application for VA nonservice-connected 
pension and special monthly compensation, the Veteran 
reported that he was divorced.  In March 1998, the Veteran 
was advised that he was being paid VA benefits for himself 
and one dependent, his son.  He was also informed that he 
should notify VA immediately if the status of dependents had 
changed; however, the Veteran never informed VA that he was 
married or requested payments for a spouse.  

On a January 1998 rental application, the Veteran stated that 
he was divorced.  When he assigned a health care power of 
attorney to the appellant, dated May 23 [no year], he again 
listed her as a friend.  Finally, an August 2002 report of 
contact states that the Veteran was changing the address to 
which his VA checks should be mailed because his "ex-
girlfriend" was cashing his checks.  There is no document of 
record which records the Veteran himself referring to the 
appellant as his spouse.  Rather the evidence demonstrates 
that the veteran's state of mind was that he was divorced and 
not remarried.  This state of mind demonstrates that there 
could have been no meeting of the minds to enter into a 
mutual contract to engage in a marital relationship because 
there could have been no mutuality in the absence of the 
veteran's agreement in such contract and his actions clearly 
indicate that he had not entered into a mutual contract to 
engage in a marital relationship. 

Additionally, the Board observes that it was the Veteran's 
son who initially applied for burial benefits, and that none 
of the evidence submitted by the appellant includes a 
statement by the son that she was the common law wife of the 
Veteran.  The Veteran's death certificate indicates that the 
Veteran was divorced and that his son was the informant, 
which shows that the Veteran's son did not know of a marriage 
between the Veteran and the appellant.  In light of the son 
applying for burial benefits and being listed as a dependent 
on the veteran's pension benefits it appears that he had a 
reasonably close relationship with his father.  His 
perception that his father's marital status was divorced 
further affirms the veteran's state of mind of not intending 
to enter into a marital relationship with anyone following 
his divorce in 1983.

Moreover, the Board notes that the appellant herself 
indicated on her Notice of Disagreement that she and the 
Veteran had planned to be married several times, but that his 
illness prevented those plans from coming to fruition.  The 
statement further indicates that circumstances held the 
veteran and appellant back from getting married when others 
might have gone ahead.  This statement indicates the 
appellant's state of mind that she did not consider herself 
and the Veteran to be married.  Simply put, a person whose 
state of mind is that they have entered into a mutual 
contract to engage in a marital relationship, and are thus 
married, does not state that they had intended to get married 
but delayed or held back for various reasons.  This statement 
by the appellant demonstrates that her state of mind was that 
she was not married.

The appellant's notice of disagreement and statements 
submitted reflect the assertion that the veteran and 
appellant lived as man and wife.  As was held in Nestor, at 
1094-95, "cohabitation and reputation" by themselves do not 
fulfill the requirements of a common law marriage.  There 
must be a meeting of the minds of the parties to enter into a 
mutual contract to be man and wife.  The agreement to marry 
is essential.  The best evidence of the agreement is evidence 
that actually reflects the states of the parties minds.

Based upon the above analysis, evidence actually created by 
the veteran, which is consistent with his own son's 
understanding, reflects that the veteran's state of mind was 
that he was divorced and not remarried, but rather that the 
appellant was either a friend or ex-girlfriend.  Thus, the 
Board concludes that a preponderance of the evidence is 
against a finding that the veteran entered into an agreement 
to marry the appellant at any time.

Statements made by the appellant are contradictory.  While 
she asserts a common law marriage with the veteran she states 
that they intended to get married.  Based upon the above 
analysis the statements of intent to marry reflect the 
appellant's state of mind that she was not married.  Although 
the appellant asserts entering into a common law marriage 
with the veteran in December 1984, her she statement is very 
conclusory and does not provide any specific report as to how 
she developed a state of mind reflecting her willingness to 
enter into a mutual contract to be husband and wife with the 
veteran.  Therefore the Board concludes that her statement 
that she and the veteran intended to get married is of the 
greatest weight in ascertaining her state of mind concerning 
whether she entered into an agreement to marry the veteran at 
any time.  One who intends to get married does not have a 
belief that they are married.  Accordingly, the greater 
weight, a preponderance, of the evidence is against a finding 
that the appellant entered into an agreement to marry the 
veteran at any time.

The appellant has submitted statements of acquaintances 
regarding their observations of the appellant and the veteran 
in their relationship.  While these are relevant in 
determining the existence of a common law marriage they are 
of less probative weight than actual expressions of the 
parties to the relationship.  To the extent that these 
statements reflect the expression of the appellant or veteran 
as husband or wife, in referring to one another, this is also 
relevant but is accorded less probative weight than actual 
statements made by the appellant and veteran when they are 
specifically responding to questions regarding their marital 
status, e.g., the veteran reporting that he was divorced and 
the appellant reporting that she and the veteran had planned 
to be married or that they had entered into a common law 
marriage.  This is because the parties are the ones who best 
know their actual state of mind regarding whether they have 
had a meeting of the minds and entered into a mutual 
agreement to enter a common law marriage.  Therefore, greater 
probative weight is accorded the statements made by the 
appellant and veteran, concerning their respective state of 
mind, and these statements have been previously analyzed 
above.

With consideration of the above a preponderance of the 
evidence is against a finding that there was an agreement to 
marry in praesenti at any time between the appellant and the 
veteran.  The absence of this essential element precludes the 
establishment of a marital relationship between the appellant 
and the veteran at any time. 

Finally, the record does not establish that the marriage 
should be "deemed valid."
Common law marriage was no longer recognized in Ohio after 
October 1991. Nevertheless, if the appellant and the Veteran 
entered into a common law marriage after that date and she 
was unaware that common law marriage was no longer 
recognized, then the marriage may still be deemed valid.  
However, before the question of whether or not the state 
recognized common law marriage as a status of relationship, 
the criteria for what type of relationship constitutes a 
common law marriage must have been met.  In Ohio, these 
criteria require the Veteran to have mutually agreed with the 
appellant to take each other as man and wife.  Thus, based 
upon the above analysis the veteran and appellant did not 
agree to engage in a common law marriage, as defined by Ohio 
law, at any time prior to his death.        
    
The Board is sympathetic to the appellant's position, and 
notes that when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  However, as reflected by the above discussion, 
the preponderance of the evidence is against the appellant's 
claim for recognition as the surviving spouse of the Veteran.  
Therefore, the claim must be denied.




ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of entitlement to death benefits is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


